Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller configured to control in claims 31, 36, 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Review of the specification appears to provide the corresponding structure, material, or acts for the claimed functions as shown in figures 21, 29, along with paragraph [00503] and [00507] and [00425]-[00427]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 29, 30, 33, 34, 39, 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the at least one discovery resource" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It should further be noted that it is unclear on if “the at least one discover resource” refers to “at least one discovery resource which the source BS allocates” or refers to “at least one discovery resource which the target BS allocates” seen in the independent claims. Similar rationale is applied to claims 29, 33, and 39 reciting similar subject matter.
Claim 24 recites the limitation "the at least one discovery resource" in lines 1-2, “the message” in line 3, and “the at least one discovery resource” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It should further be noted that it is unclear on if “the at least one discover resource” refers to “at least one 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24-28, 30-32, 34-38, 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (US 2014/0106757), in view of Lee et al. (US 2015/0327046).
Regarding claim 21, 27, 31, 37, Hakola discloses a method of a source base station (BS), the method (a method, comprising: detecting, by a network node of a source cell with respect to a handover, that there is at least one user terminal within the source cell to be handed over to a target cell…acquiring capability information on whether or not a target node of the target cell is capable of supporting the proximity services between at least two user terminals and apparatuses 900 (source), 1000 (target) comprising  processor and radio interface, [0007] and [0037] and [0040]-[0041] and [0059]-[0062] and figures 6B and 6C and [0052] and [0054] and figures 9-10) comprising:
transmitting, to a target BS, a message including information about at least one discovery resource which the source BS allocates to a user equipment (UE) (the source 100 includes such UE’s 204 ProSe information (e.g. configured UE discovery context) in a modified HO request message 608 that is sent to the target eNB 200 and ProSe control circuitry 910 be for allocating resources for the UE discovery process,…from the point of view of the source cell, [0037] and [0059]-[0060] and figure 6B and 6C and figure 9 and [0029] and [0040]). It should be noted that [00426] of Applicant’s Specification states “The handover request message includes a discovery resource context information i.e. information of dedicated discovery resource which are allocated”; and
(the target node 200 may in step 612 indicate, e.g. a radio resource allocation with respect to a discovery process to the source eNB 100 for distribution to the at least one UE 204 during handover…the target node 200 may first allocate radio resources for the UE discovery process to be performed by the incoming at least one UE in the target cell, [0040]-[0041] and figure 6B and figure 6C and figure 10 and [0061]-[0062]).

Hakola however fails to disclose of information received in a discovery resource request of the UE. As discussed above, Hakola discloses the source eNB includes UE’s ProSe information (e.g. configured UE discovery context) in a modified HO request message that is sent to the target eNB ([0037]) and a UE may immediately detect the ProSe related system information (comprising e.g. the discovery process parameters) without any additional request from the UE ([0047]). In a similar field of endeavor, Lee discloses of information received in a discovery resource request of the UE (A D2D request message may correspond to a request for grant of transmission of the discovery signal…the source UE may transmit a discovery signal to the target UE after obtaining D2D configuration/discovery configuration information from the base station and of an ID of the UE having transmitted the D2D request, [0068]-[0069] and [0079] and [0082]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having information, such as 

Similar rationale is applied to independent claims 27, 31, 37, reciting similar subject matter.

	
Regarding claim 22, 32, Hakola discloses wherein the at least one discovery resource which the source BS allocates to the UE is indicated by time information and frequency information (the circuitry 910 may be for allocating resources for the UE discovery process and the resources may comprise resources in time domain, frequency domain, code domain, etc., [0059]-[0060] and [0040])
Regarding claim 24, 30, 34, 40, Hakola discloses wherein the at least one discovery resource allocated to the UE is used in a next discovery period from a discovery period at which the UE receives the message including the information about the at least one discovery resource allocated to the UE (the UE acquires an indication of the radio resource allocation for the user terminal discovery process to be performed (correlating to next discovery period) in the target cell 202. This may advantageously aid in performing a fluent UE discovery after moving from one cell to another, [0040]-[0042] and [0037] and [0046]-[0047]).
Regarding claim 25, 35, Hakola discloses wherein the at least one discovery resource which the target BS allocates to the UE is indicated by time information and frequency information (the resources may comprise, resources in time domain, frequency domain, code domain, etc., [0040] and [0061]-[0062]).
Regarding claim 26, 36, Hakola discloses transmitting, to the UE, the information about the at least one discovery resource which the target BS allocates to the UE (the target node 200 may in step 612 indicate, e.g. a radio resource allocation with respect to a discovery process to the source eNB 100 for distribution to the at least one UE 204, [0040]-[0041]).
Regarding claim 28, 38, Hakola discloses wherein the at least one discovery resource which the source BS allocates to the UE is indicated by time information and frequency information (the circuitry 910 may be for allocating resources for the UE discovery process and the resources may comprise resources in time domain, frequency domain, code domain, etc., [0059]-[0060] and [0040]), and
wherein the at least one discovery resource which the target BS allocates to the UE is indicated by time information and frequency information (the resources may comprise, resources in time domain, frequency domain, code domain, etc., [0040] and [0061]-[0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US 2015/0230144) disclosing the source base station transmit a handover request  including information indicating the UE to perform D2D communication with the paired UE comprising identifier information of the paired UE and identifier information of the E-RAB(s) performing D2D communication and the response of the handover request includes resource information on location of time and frequency resources of a discovery signal of the paired UE ([0050]-[0055]  and [0071]-[0073])
Bakker et al. (US 2014/0321430) disclosing time and frequency resources assigned to respective Radio Access Bearers (RAB) for transport of traffic ([0098]).
Stojanovski et al. (US 2014/0378123) disclosing the D2D discovery resource request transmitted to eNB include identifier of UE that he eNB can use to identify UE ([0038]) 
Lee et al. (US 2014/0342747) disclosing the UE may transmit a D2D discovery request message to the eNodeB1. The D2D discovery request message may include UE ID, UE MAC address, and Peer UE ID ([0079] and [0083])
Liao (US 2014/0348081) disclosing the received ProSe discovery request message indicates ProSe identifiers of the first UE and the second UE for ProSe communication (abstract)
Kim et al. (US 2016/0128116) disclosing UE-1 include a ProSe discovery request and information indicating the UE-1 desires ProSe communication ([0257])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.